PER CURIAM.
The appellant pleaded guilty to the offense of rape. The court sentenced him to life imprisonment. He has filed three motions for post-conviction relief. See Garcia v. State, Fla.App. 1969, 228 So.2d 300. This appeal is from the denial of the third motion.
After the denial by this court of the public defender’s motion to withdraw, the record has been fully examined in the light of appellant’s allegations and the briefs submitted. We hold that the trial court properly denied the motion for post-judgment relief. See Swindle v. State, Fla. App. 1967, 202 So.2d 132.
Affirmed.